— Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered January 22, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
In People v Kepple (98 AD2d 783), this court upheld the validity of the 1981 amendment to Penal Law § 140.25 (2), which eliminated the distinction between daytime and nighttime burglary (see also, People v Buyce, 97 AD2d 632). We continue to adhere to this decision and, accordingly, reject the defendant’s contention that the imposition of a mandatory sentence pursuant to this legislative amendment was violative of the 8th Amendment proscription against cruel and unusual punishment.
We have reviewed the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.